                           IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

CASEY DALE MAYER,

              Plaintiff,                                   Civ. No. 6:18-cv-00230-MK

       v.                                                  ORDER

UNITED STATES OF AMERICA, ERIC
HOLDER, SALLY Q. YATES, FRANK R.
PAPAGNI,

            Defendants.
_____________________________

MCSHANE, Judge:

       Magistrate Judge Mustafa T. Kasubhai filed a Findings and Recommendation (ECF No.

52), and the matter is now before this court. See 28 U.S.C. § 636(b)(1)(B), Fed. R. Civ. P. 72.

Plaintiff Moved for an Extension of Time to file an objection (ECF No. 54), but the Court denied

this motion (ECF No. 55).

       Even without an objection, the Court reviews the Findings and Recommendation de novo.

United States v. Bernhardt, 840 F.2d 1441, 1445 (9th Cir. 1998). The Court finds no error and

concludes the report is correct. Magistrate Judge Kasubhai’s Findings and Recommendation (ECF

No. 52) is adopted.




1 –ORDER
IT IS SO ORDERED.

     DATED this 31st day of October, 2019.



                                       _______/s/ Michael J. McShane ________
                                               Michael McShane
                                           United States District Judge




2 –ORDER
